       2:20-cv-01687-BHH       Date Filed 05/28/21      Entry Number 130        Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION



 SOUTH CAROLINA COASTAL
 CONSERVATION LEAGUE, et al.,

          Plaintiffs,
                                                        Civil Action No. 2:20-cv-01687-BHH
 v.

 MICHAEL REGAN, in his official capacity
 as Administrator of the United States
 Environmental Protection Agency, et al.,

          Defendants,

 and

 AMERICAN FARM BUREAU
 FEDERATION, et al.,

          Intervenor-Defendants,

 and

 CHANTELL SACKETT and MICHAEL
 SACKETT,

          Proposed Intervenor-Defendants.


         CHANTELL & MICHAEL SACKETTS’ MOTION TO INTERVENE AND
                  INCORPORATED MEMORANDUM OF LAW

         Pursuant to Rule 24(a) of the Federal Rules of Civil Procedure, Proposed Intervenor-

Defendants Chantell and Michael Sackett (“the Sacketts”) respectfully move to intervene as of

right in this action as Defendants. In the alternative, the Sacketts move pursuant to Rule 24(b) for

leave to intervene permissively. The motion is based on this motion to intervene and incorporated


                                                 1
    2:20-cv-01687-BHH          Date Filed 05/28/21       Entry Number 130         Page 2 of 21




memorandum of law; the declaration submitted with this motion; the documents previously filed

in this action; and any other material the Court may consider in the briefing of this matter.

       Pursuant to Local Civil Rule 7.02, counsel for the Sacketts conferred with the existing

parties to determine their positions on this motion and were informed that Plaintiffs oppose the

Sacketts’ motion to intervene. The Federal Defendants take no position on the Sacketts’ motion

and Intervenor-Defendants do not oppose the Sacketts’ intervention. The Sacketts submit their

proposed Answer in Intervention, attached to this motion as Attachment 1.

                       SUMMARY OF THE NATURE OF THE CASE

       On April 29, 2020, Plaintiffs South Carolina Coastal Conservation League, et al.

(“Plaintiffs”) filed this lawsuit to challenge the U.S. Environmental Protection Agency (“EPA”)

and the U.S. Department of the Army’s (“Army”) (together “the Agencies”) adoption of a final

rule called the Navigable Waters Protection Rule (“Navigable Waters Protection Rule” or “Rule”),

defining “navigable waters” or “waters of the United States” under the Clean Water Act. ECF No.

1 ¶¶ 1, 3; see 85 Fed. Reg. 22,250 (Apr. 21, 2020). Plaintiffs allege that the Navigable Waters

Protection Rule’s revised definition of “waters of the United States” was promulgated in violation

of the Administrative Procedure Act and the Clean Water Act, contradicts the Clean Water Act’s

objectives, and contravenes Supreme Court precedent. ECF No. 1 ¶¶ 1–19. Plaintiffs ask the Court

to vacate and set aside the Rule in its entirety. ECF No. 1 at 79.

       The Sacketts seek leave to intervene in this lawsuit to defend the portion of the rule which

defines “adjacent wetlands.” See 33 C.F.R. § 328.3(c)(1) (effective June 22, 2020); 40 C.F.R.

§ 120.2(3)(i) (effective June 22, 2020). 1 The Sacketts are entitled to intervention as of right. Fed.


1
  Subsequent references to 33 C.F.R. § 328.3 and its subdivisions are, unless indicated otherwise,
to the version published in the Federal Register on April 21, 2020, at 85 Fed. Reg. at 22,338–39,
and the identical provisions at 40 C.F.R. § 120.2, published the same date at 85 Fed. Reg.
at 22,340–41. 40 C.F.R. § 120.2(3)(i) corresponds to 33 C.F.R. § 328.3(c)(1).


                                                  2
     2:20-cv-01687-BHH           Date Filed 05/28/21     Entry Number 130         Page 3 of 21




R. Civ. P. 24(a). The motion is timely and the Sacketts are prepared to comply with the existing

briefing schedule in the case; the Sacketts have a significant interest that relates to the subject of

this litigation based on their ownership and use of private land which EPA has claimed contains

regulated wetlands under the Clean Water Act; that interest will be impaired if they cannot defend

it in this lawsuit; and neither the Agencies, nor the existing Intervenor-Defendants, can adequately

represent the interests of the Sacketts. This Court may alternatively exercise its discretion to grant

the Sacketts permissive intervention pursuant to Rule 24(b) because the Sacketts’ defense of the

Navigable Waters Protection Rule shares a common question of law or fact with Plaintiffs’

challenge, and the Sacketts’ intervention will not unduly delay or prejudice the adjudication of this

matter. Fed. R. Civ. P. 24(b).

                                    STATEMENT OF FACTS

I.      The Clean Water Act and the Definition of “Navigable Waters”

       The controversy, in this case, centers on EPA and the Army’s attempts to define

“navigable waters” within the meaning of the Clean Water Act. That Act, 33 U.S.C. § 1251, et

seq., regulates discharges of “pollutants” from “point sources” to “navigable waters.” 33 U.S.C.

§§ 1311(a), 1362(12). The Act defines “navigable waters” as “waters of the United States,

including the territorial seas.” Id. § 1362(7). Although the Act defines “territorial seas,” it does

not otherwise define “waters of the United States.” Id. § 1362(8).

       Nonexempt discharges require a permit from either EPA or the Army, such as a “dredge

and fill” permit under 33 U.S.C. § 1344. Obtaining a dredge and fill permit from the Army takes

an average of more than two years and $250,000 in consulting costs. See Rapanos v. United States,

547 U.S. 715, 721 (2006). Once obtained, a dredge and fill permit substantially limits how

property encumbered by “navigable waters” can be used by its owner. See generally Daniel R.




                                                  3
    2:20-cv-01687-BHH         Date Filed 05/28/21      Entry Number 130       Page 4 of 21




Mandelker, Practicable Alternatives for Wetlands Development Under the Clean Water Act, 48

Envtl. L. Rep. News & Analysis 10894 (Oct. 2018).

       A person engaged in unpermitted, nonexempt discharges or permit violations faces citizen

suits, administrative cease-and-desist and compliance orders, administrative penalties, civil

actions for monetary penalties and injunctive relief, and criminal prosecution. See generally

Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484 U.S. 49, 52–53 (1987). These

severe burdens make it critically important that the regulated public know what is meant by

“navigable waters.”

       There have been multiple failed attempts to define that term over the years. In 1986, the

Army adopted an updated regulatory definition that stretched the term “navigable waters” to

include all non-navigable wetlands “adjacent” (broadly defined as “bordering, contiguous, or

neighboring”) to regulated waters. See 33 C.F.R. § 328.3 (1987) (the 1986 Regulations); id.

§ 328.3(a)(7) & (c) (1987) (defining adjacent wetlands).

       In 2006, a divided Supreme Court rejected this definition as exceeding the scope of the

statutory term “navigable waters.” Rapanos, 547 U.S. at 739. In assessing the legality of the 1986

Regulations, a four-Justice plurality determined that the language, structure, and purpose of the

Clean Water Act restrict federal authority over non-navigable wetlands to only those that

physically abut relatively permanent and continuously flowing waters, with an immediate surface

water connection making the wetland and water body “indistinguishable.” Id. at 755.

       Justice Kennedy provided a fifth vote rejecting the 1986 Regulations defining “adjacent

wetlands” as overbroad, joining the plurality in the judgment. But he proposed a broader

interpretation of “navigable waters” than the plurality: the “significant nexus” test. Id. at 759

(Kennedy, J., concurring). Under this view, the government can regulate a non-abutting wetland




                                                4
    2:20-cv-01687-BHH         Date Filed 05/28/21       Entry Number 130        Page 5 of 21




if it significantly affects the physical, chemical, and biological integrity of a navigable-in-fact

waterway. Id. at 779–80 (Kennedy, J., concurring). Justice Kennedy wrote that wetlands could be

analyzed under this standard either standing alone or in combination with features “similarly

situated” within an otherwise undefined “region.” Id. at 780 (Kennedy, J., concurring).

       In 2015, after several years of effort to address Rapanos, EPA and the Army adopted new

regulations redefining “navigable waters.” 33 C.F.R. § 328.3 (2016); 80 Fed. Reg. 37,054

(June 29, 2015) (the 2015 Rule). Several lawsuits challenged the 2015 Rule. On August 21, 2019,

the U.S. District Court for the Southern District of Georgia ruled on summary judgment that the

2015 Rule violated the Clean Water Act and permanently enjoined and remanded it without

vacatur. Georgia v. Wheeler, 418 F. Supp. 3d 1336, 1382–83 (S.D. Ga. 2019). A short time later,

partially in response to the decision in Georgia v. Wheeler, EPA and the Army published a

regulation that repealed the 2015 Rule and readopted the 1986 Regulations. 84 Fed. Reg. 56,626

(Oct. 22, 2019) (the 2019 Repeal Rule).

       On April 21, 2020, EPA and the Army again redefined “navigable waters” by publishing

the Navigable Waters Protection Rule. 85 Fed. Reg. 22,250 (Apr. 21, 2020). Among other things,

this Rule—which took effect on June 22, 2020—redefines “adjacent wetlands,” 33 C.F.R.

§ 328.3(a)(4), as wetlands that abut or are flooded by other regulated waters or are physically

separated from such waters only by natural barriers or by permeable artificial barriers. 33 C.F.R.

§ 328.3(c)(1)(i)–(iv).

       On January 20, 2021, shortly after taking office, President Biden signed Executive Order

13990. See 86 Fed. Reg. 7037, 7037 (Jan. 25, 2021). Executive Order 13990 directs the heads of

the Agencies to “review all existing regulations . . . promulgated . . . between January 20, 2017,

and January 20, 2021,” and “consider suspending, revising, or rescinding” any actions




                                                 5
       2:20-cv-01687-BHH       Date Filed 05/28/21     Entry Number 130        Page 6 of 21




inconsistent with the policies of the new administration. Id. The Agencies are currently reviewing

the Navigable Waters Protection Rule pursuant to Executive Order 13990 and have indicated that

this review may lead to modification or withdrawal of the Rule and a new regulatory definition

of “navigable waters.” See ECF No. 105 at 5.

II.      This Lawsuit

         This challenge was filed on April 29, 2020. On June 11, 2020, a group of national trade

associations led by American Farm Bureau Federation (the “Business Intervenors”), were granted

leave to intervene as Intervenor-Defendants. ECF No. 29. The parties subsequently completed

summary judgment briefing in accordance with the Court’s schedule. ECF Nos. 58, 68–70, 73,

80, 81. On March 1, 2021, the Agencies moved to hold this case in abeyance for ninety days, to

enable review of the Rule in accordance with Executive Order 13990 and a decision regarding

their future willingness to defend the Rule. ECF No. 105. On March 2, 2021, the Court stayed

proceedings for sixty days, dismissed the parties’ cross-motions for summary judgment without

prejudice, and gave the parties leave to refile their summary judgment motions at the conclusion

of the stay. ECF No. 106. Following the expiration of that sixty-day stay, this Court entered an

order setting new deadlines for briefing on summary judgment. ECF No. 118. Under that order,

Plaintiffs filed their summary judgment motion on May 21, 2021. See ECF No. 119. The

Agencies’ response is due on June 18, 2021, any Intervenor-Defendants’ responses are due on

June 25, 2021, and the case will be fully briefed by July 30, 2021. ECF No. 118.

III.     Applicants

         Applicants for intervention Chantell and Michael Sackett have fought a fourteen-year

battle with EPA over permission to build a house on their residential lot in Priest Lake, Idaho.

The Navigable Waters Protection Rule currently allows the Sacketts to build without a dredge and




                                                6
    2:20-cv-01687-BHH          Date Filed 05/28/21       Entry Number 130         Page 7 of 21




fill permit from the Army, but Plaintiffs’ challenge to the Rule threatens that long-delayed

opportunity. The Sacketts’ lot is the subject of an EPA jurisdictional determination and

compliance orders issued in 2007 and 2008. 2 Declaration of Chantell Sackett ¶¶ 7–9, and Exhs.

A & B. EPA asserts that it has Clean Water Act authority over the lot because it contains “adjacent

wetlands” under the regulations then in effect. Id. EPA’s administrative record of the

jurisdictional determination establishes that the Sacketts’ lot has no surface water connection to

any other surface water and is separated from the closest surface water by an impermeable

artificial barrier (a road with no culverts under it). Id. ¶¶ 3–4, 9, and Exhs. A & B.

       The Sacketts’ challenge to EPA’s assertion of Clean Water Act authority over their lot was

the subject of the Supreme Court of the United States’ decision in Sackett v. EPA, 566 U.S. 120

(2012) (federal district courts have jurisdiction under the Administrative Procedure Act to review

EPA compliance orders as final agency action). Following remand, the District of Idaho upheld

EPA’s assertion of regulatory authority, and EPA continues to maintain that the Sacketts’ lot is

regulable under the definition of “adjacent wetlands” in effect in 2008. Order, Sackett v. EPA,

No. 2:08-cv-00185-EJL (D. Idaho Mar. 31, 2019), ECF No. 120. The Sacketts’ appeal of that

decision is currently pending in the Ninth Circuit, with oral arguments heard on November 19,

2020, and supplemental briefing addressing the effect of the Navigable Waters Protection Rule on

the appeal completed on April 9, 2021. See Minute Order Re: Case Argued and Submitted, Sackett

v. EPA, No. 19-35469 (9th Cir. Nov. 19, 2020), Dkt. #43; Supplemental Brief of Defendants-

Appellees Sackett v. EPA, No. 19-35469 (9th Cir. Apr. 9, 2021), Dkt. #54.




2
  EPA withdrew the compliance order on March 13, 2020, but refuses to withdraw the
jurisdictional determination. See Declaration of Chantell Sackett ¶ 13.



                                                  7
     2:20-cv-01687-BHH          Date Filed 05/28/21       Entry Number 130         Page 8 of 21




       As a result of this ongoing legal dispute with EPA, the Sacketts have been unable to build

a home on their residentially-zoned vacant lot for the last fourteen years. Sackett Decl. ¶ 10

(explaining that as long as EPA claims authority over their property, the Sacketts will be unable to

build a house because they cannot afford an Army permit and because EPA’s administrative record

reveals that an Army permit for home building would not be issued). However, under the

Navigable Waters Protection Rule’s revised definition of “adjacent wetlands,” the Sacketts’

property is excluded from agency authority under the Clean Water Act. See 33 C.F.R.

§ 328.3(c)(1); Sackett Decl. ¶ 15. The lot’s lack of surface water connection to any other surface

water and its separation from the closest surface water by an impermeable artificial barrier (an

elevated road) preclude Clean Water Act regulation under the new Rule. Sackett Decl. ¶¶ 3–4, 9,

and Exhs. A & B; 33 C.F.R. § 328.3(c)(1)(i)–(iv). As such, the Sacketts are finally able to build a

home on their long-vacant lot without first obtaining the Army’s permission. Plaintiffs’ challenge

to the Rule, if successful, would reverse the exclusion of the Sacketts’ property from Clean Water

Act regulation and return the Sacketts’ property to EPA’s asserted control.

                                           ARGUMENT

I.     The Sacketts Satisfy Rule 24(a) and Should Be Granted Intervention as of Right

       An applicant may intervene as of right under Rule 24(a) if: (1) “its application is timely;”

(2) it “claims an interest relating to the property or transaction which is the subject of the action;”

(3) “the applicant is so situated that the disposition of the action may as a practical matter impair

or impede the applicant’s ability to protect that interest;” and (4) the applicant’s interest is not

“adequately represented by existing parties.” Safety-Kleen, Inc. (Pinewood) v. Wyche, 274 F.3d

846, 867 (4th Cir. 2001) (quoting Fed. R. Civ. P. 24(a)). As such, “in addition to timeliness,

intervention of right is dependent on the moving party’s fulfillment of three requirements: interest,




                                                   8
     2:20-cv-01687-BHH         Date Filed 05/28/21       Entry Number 130         Page 9 of 21




impairment of interest and inadequate representation.” Gould v. Alleco, Inc., 883 F.2d 281, 284

(4th Cir. 1989).

       In applying Rule 24, the Fourth Circuit has “note[d] that liberal intervention is desirable

to dispose of as much of a controversy ‘involving as many apparently concerned persons as is

compatible with efficiency and due process.’” Feller v. Brock, 802 F.2d 722, 729 (4th Cir. 1986)

(quoting Nuesse v. Camp, 385 F.2d 694, 700 (D.C. Cir. 1967)).

       The Sacketts satisfy each element of the Rule 24(a) test and therefore qualify for

intervention of right.

       A.      The Sacketts’ Motion To Intervene Is Timely

       In assessing the timeliness of a motion to intervene, the Fourth Circuit examines three

factors: (1) “how far the suit has progressed,” (2) “the prejudice that delay might cause other

parties” and (3) “any “reason for . . . tardiness in moving to intervene.” Scardelletti v. Debarr, 265

F.3d 195, 202–03 (4th Cir. 2001) (citing Gould, 883 F.2d at 286), rev’d sub nom. on other grounds,

Devlin v. Scardelletti, 536 U.S. 1 (2002). “Mere passage of time is but one factor to be considered

in light of all the circumstances.” Spring Constr. Co. v. Harris, 614 F.2d 374, 377 (4th Cir. 1980)

(citing Atkins v. State Bd. of Educ. of N.C., 418 F.2d 874 (4th Cir. 1969)).

       Under the first consideration, although this lawsuit began on April 29, 2020, the parties’

cross-motions for summary judgment were dismissed on March 2, 2021, and a new scheduling

order was entered on May 17, 2021. ECF Nos. 106, 118. So, this litigation is again in a preliminary

posture. No substantive matters have been ruled on and the Sacketts move to intervene within one

month of the stay expiring and two weeks of the Court entering the current scheduling order. ECF

Nos. 106, 118. Briefing on summary judgment started just one week ago, and Intervenor-

Defendants’ briefs are not due until June 25, 2021. ECF No. 118.




                                                  9
    2:20-cv-01687-BHH         Date Filed 05/28/21      Entry Number 130         Page 10 of 21




       Second, because intervention is sought prior to any substantive progress in the case, it will

not prejudice the parties nor result in any disruption or delay. The Sacketts have attached their

proposed Answer in Intervention and agree to be bound by the schedule and page limits outlined

in ECF No. 118. The Sacketts’ participation will not in any way delay the briefing schedule or

prejudice any party. Under such circumstances, intervention is timely. See Spring Constr. Co.,

614 F.2d at 377 (finding intervention timely where no party would be prejudiced).

       Regarding the third consideration, Rule 24(a) “does not attempt to . . . specify rigid time

limits.” Scardelletti, 265 F.3d at 202–03 (quoting United States v. South Bend Cmty. Sch. Corp.,

710 F.2d 394, 396 (7th Cir. 1983)). Instead, a “prospective intervenor generally must move

promptly for intervention as soon as he ‘knows or has reason to know that his interests might be

adversely affected by the outcome of the litigation.’” Id. (quoting South Bend Cmty. Sch. Corp.,

710 F.2d at 396.

       Since January 20, 2021, courts across the country have almost uniformly stayed challenges

to the Rule while the Agencies review it in accordance with Executive Order 13990. 3 Almost all

of those stays remain in effect. 4 The stay in this case expired on May 1, and the case is now one

of the few scheduled to proceed to the merits. See ECF No. 118. With merits briefing proceeding



3
  See Order, California v. Regan, No. 20-cv-03005 (N.D. Cal. Apr. 16, 2021) ECF No. 241; Order,
Waterkeeper All. v. Regan, No. 3:18-cv-03521 (N.D. Cal. Feb. 16, 2021), ECF No. 103; Order
Granting Parties’ Joint Mot. to Hold Cases in Abeyance, Chesapeake Bay Found. v. Regan, Nos.
20-cv-1063, 20-cv-1064 (D. Md. Feb. 2, 2021), ECF No. 48; ECF No. 241; Order, Murray v.
Regan, No. 19-cv-1498 (N.D.N.Y. Feb. 2, 2021), ECF No. 42; Minute Order Granting Joint Mot.
to Hold in Abeyance, Envtl. Integrity Project v. Regan, No. 20-cv-1734 (D.D.C. Jan. 28, 2021).
4
  Only one other challenge to the Rule is currently scheduled to proceed to the merits. See Pascua
Yaqui Tribe v. EPA, No. CV-20-00266-TUC-RM (D. Ariz. June 22, 2020). In that case the
Agencies’ motion to stay was denied on April 12, 2021, and summary judgment briefing began
on May 11, 2021. See Pascua Yaqui, No. CV-20-00266-TUC-RM, ECF Nos. 32 and 47. The
Sacketts were granted leave to intervene in that case on May 14, 2021. See Order, Pascua Yaqui,
No. CV-20-00266-TUC-RM, ECF No. 70.



                                                10
    2:20-cv-01687-BHH          Date Filed 05/28/21        Entry Number 130         Page 11 of 21




in this case where it is stayed elsewhere, and the Agencies now indicating that they may not defend

the Rule, the Sacketts now face a new and urgent need for party status in this case. ECF No. 105

at 5 (noting “that the Agencies’ review of the NWPR may ultimately lead to a significant

modification or withdrawal of the rule”). For this reason, the District of Arizona found the

Sacketts’ recent intervention motion in the Pascua Yaqui case timely and granted them leave to

intervene in the only other challenge to the Navigable Waters Protection Rule currently scheduled

to proceed to the merits. See Order, Pascua Yaqui, No. CV-20-00266-TUC-RM, ECF No. 70 (D.

Ariz. May 14, 2021) (holding that the Sacketts’ motion, filed almost one year after the initial

complaint, was “timely given the recent change in administration and Environmental Protection

Agency leadership . . . .”). The Sacketts have moved to intervene promptly in this case as well,

within two weeks of learning that this case will proceed to the merits, and this motion is therefore

timely under the third Fourth Circuit factor. Cf. Scardelletti, 265 F.3d at 203.

        This motion is timely.

        B.      The Sacketts’ Interests Relate to the Subject of This Litigation

        To intervene as of right, a party must have an “interest relating to the property or

transaction that is the subject of the action . . . .” Fed. R. Civ. P. 24(a)(2). Although the Rule “does

not specify the nature of the interest required for a party to intervene as a matter of right,” the

Fourth Circuit has held that intervention must be granted where the applicant shows a

“significantly protectable interest.” Teague v. Bakker, 931 F.2d 259, 261 (4th Cir. 1991) (quoting

Donaldson v. United States, 400 U.S. 517, 531 (1971)). The Fourth Circuit has recognized the

existence of a “significantly protectable interest” where the applicants would “stand to gain or

lose by the direct legal operation of the district court’s judgment on . . . [the Plaintiff’s]

complaint.” Id.




                                                   11
    2:20-cv-01687-BHH          Date Filed 05/28/21       Entry Number 130         Page 12 of 21




       The Sacketts have a significant interest in this litigation based on their ownership and use

of private land, which defendant EPA has claimed since 2007 contains wetlands regulated under

the Clean Water Act. As discussed above, the Sacketts own a residential lot in Priest Lake, Idaho,

which, prior to the Agencies’ adoption of the Navigable Waters Protection Rule, EPA determined

is subject to federal permitting authority under the Clean Water Act. Sackett Decl. ¶¶ 7, 9.

Plaintiffs seek nationwide vacatur of the Navigable Waters Protection Rule. ECF No. 1 at 79. If

Plaintiffs prevails in this litigation, the Agencies’ 2020 redefinition of “adjacent wetlands” will

be set aside, and the significant regulatory relief afforded the Sacketts by the Navigable Waters

Protection Rule would be reversed. Sackett Decl. ¶ 17. The practical outcome of this litigation

would be the return of the Sacketts’ property to Clean Water Act regulation. Id. Therefore, the

“direct legal operation” of the Court’s judgment on Plaintiffs’ complaint would significantly

affect their interests in their Idaho property. See Teague, 931 F.2d at 261. Indeed, because they

are directly subject to the regulations at issue, their interests easily qualify them for intervention.

Cf. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992) (noting that there is “ordinarily little

question” of standing for the object of a regulation).

       As such, the Sacketts have significant protectable interests in this action as private

landowners.

       C.      Disposition of This Action May Impair or Impede the Sacketts’ Interests

       The threshold for demonstrating potential impairment of interests is low, as Rule 24(a)’s

requirement addresses whether, as a “practical” matter, a denial of intervention would impede a

prospective intervenor’s ability to protect its interests. Maxum Indemnity Co. v. Biddle Law Firm,

PA, 329 F.R.D. 550, 555 (D.S.C. 2019) (citing Feller, 802 F.2d at 730). See also Newport News

v. Peninsula Shipbuilders, 646 F.2d 117, 121 (4th Cir. 1981) (finding intervention appropriate




                                                  12
    2:20-cv-01687-BHH          Date Filed 05/28/21       Entry Number 130         Page 13 of 21




where the outcome of the proceeding caused a “practical disadvantage or impediment” to the

applicants).

       The Sacketts’ interests in their Idaho property may be impaired or impeded if they are

denied intervention. If Plaintiffs prevail and the Navigable Waters Protection Rule’s definition of

“adjacent wetlands” is enjoined or set aside, that will alter the regulations that govern the Sacketts’

use of their property, to their detriment. This would constitute a substantial “practical” impairment

of the Sacketts’ interests. As the Advisory Committee Notes to Rule 24(a) explain, “[i]f an

absentee would be substantially affected in a practical sense by the determination made in an

action, he should, as a general rule, be entitled to intervene.” Fed. R. Civ. P. 24 advisory

committee note to 1966 amendment.

       D.      No Party Adequately Represents the Sacketts’ Interests

               1.      EPA and the Army Do Not Adequately
                       Represent the Sacketts’ Interests

       The inadequate representation requirement of Rule 24(a) “is satisfied if the applicant shows

that representation of his interest ‘may be’ inadequate; and the burden of making that showing

should be treated as minimal.” Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 n.10

(1972); see also Cooper Techs., Co. v. Dudas, 247 F.R.D. 510, 515 (E.D. Va. 2007) (“There is

good reason in most cases to suppose that the applicant is the best judge of the representation of

his own interest and to be liberal in finding that one who is willing to bear the cost of separate

representation may not be adequately represented by the existing parties.” (quoting 7C Wright &

Miller, Federal Practice & Procedure § 1909 (2d ed. 1986))). The Agencies are reconsidering

their willingness to defend the Rule at all, and the Sacketts easily meet their minimal burden. 5 ECF


5
 The Stuart presumption of adequacy of representation does not apply in this case. See Stuart v.
Huff, 706 F.3d 345, 350 (4th Cir. 2013). The Stuart presumption only applies where a private



                                                  13
    2:20-cv-01687-BHH          Date Filed 05/28/21    Entry Number 130         Page 14 of 21




No. 105 at 5 (noting that “that the Agencies’ review of the NWPR may ultimately lead to a

significant modification or withdrawal of the rule”). Given that the Agencies have repeatedly

sought to pause litigation against the Navigable Waters Protection Rule in contemplation of their

potentially abandoning its defense, it is hard to imagine how they could adequately represent the

Sacketts’ interests in maintaining the Rule going forward. See supra note 3 and surrounding text.

This is especially true given that merits briefing has now started. See ECF No. 119.

        Further, even if the Agencies were to resume their defense of the Rule, the Sacketts do not

share EPA and the Army’s objectives in defending the “adjacent wetlands” provisions of the

Navigable Waters Protection Rule. Their objectives differ as to both underlying interests and legal

position. There would thus be no presumption of adequate representation, and the Sacketts have

met the “minimal” threshold for demonstrating that the Agencies will not adequately represent

their interests. See Stuart, 706 F.3d at 350.

       EPA and the Army’s objectives in defending the rule diverge significantly from the

Sacketts’ objectives. The Agencies have reported several broad public interests in promulgating

the Rule, including to “protect navigable waters from pollution while providing an implementable

approach to determining regulatory jurisdiction under the CWA.” 85 Fed. Reg. at 22,262. In

contrast, the Sacketts’ narrow and specific objective is to defend their freedom to build a home on

a 2/3-acre residential lot in Priest Lake, Idaho. Sackett Decl. ¶ 3. As private landowners whose

ability to develop, use, and enjoy their residential property is protected by the challenged

regulations, the Sacketts have direct and specific objectives in defending the Navigable Waters


applicant “share[s] the same ultimate objective” as a government defendant. See id. And the Fourth
Circuit recently declined to extend Stuart “beyond its context of a private citizen seeking to
intervene to defend the constitutionality of a state law,” observed that Rule 24(a) “itself imposes
no presumption,” and noted that “any judicially created presumption should be undertaken with
care.” N.C. State Conference of the NAACP v. Berger, 970 F.3d 489, 507 (4th Cir. 2020). This is
clearly not a case of shared objectives and any presumption is inapplicable.


                                                14
    2:20-cv-01687-BHH         Date Filed 05/28/21       Entry Number 130        Page 15 of 21




Protection Rule that the general public lacks. See In re Sierra Club, 945 F.2d 776, 780 (4th Cir.

1991) (allowing intervention by an entity that “represent[s] only a subset of citizens” with specific

concerns not shared by the government defendant); Utah Ass’n of Counties v. Clinton, 255 F.3d

1246, 1255 (10th Cir. 2001) (collecting cases from the First, Fourth, Fifth, Eighth, and Ninth

Circuits favoring intervention where the government’s focus on “broad public interests” caused it

to diverge from the “narrower interests” of a private party). These differing objectives show that

the Agencies do not adequately represent the Sacketts’ interests.

       And, the Sacketts’ legal objectives in defending the Rule’s definition of “adjacent

wetlands” diverge dramatically from those of EPA and the Army. In this case, the Agencies have

consistently taken the position that the Rule’s definition of “adjacent wetlands” is an allowable

exercise of agency discretion, entitled to deference under Chevron U.S.A., Inc. v. Natural

Resources Defense Council, Inc., 467 U.S. 837 (1984) and National Cable & Telecommunications

Association v. Brand X Internet Services, 545 U.S. 967 (2005). See ECF No. 70-1 at 18–26. 6 By

contrast, the Sacketts will argue that the Rule’s new and narrower definition of “adjacent wetlands”

is not a matter of agency discretion, but is legally compelled by Supreme Court precedent⸺i.e. the

controlling plurality opinion in Rapanos. See 547 U.S. at 719, 756. A ruling in the Sacketts’ favor

would thus mean that the Agencies cannot later reverse the Rule’s “adjacent wetlands” definition

through a subsequent rulemaking. But the Agencies have expressly rejected the Sacketts’ position.

See 85 Fed. Reg. at 22,273 (rejecting the suggestion that the Rapanos plurality controls). In other

words, the Sacketts seek a ruling that contradicts the Agencies’ position that the Navigable Waters

6
  This has been the consistent litigation position of the Agencies. See Appellants’ Opening Brief
at 26–35, Colorado v. EPA, No. 20-1238 (10th Cir. July 9, 2020), Doc. No. 010110374057 at 38–
47 (arguing for Chevron deference); Memorandum in Opposition to Plaintiffs’ Motion for
Summary Judgment and in Support of Defendants’ Cross-Motion for Summary Judgment at 12–
17, Conservation Law Found. v. EPA, No. 1:20-cv-10820-DPW (D. Mass. Dec. 3, 2020), ECF No.
46 at 22–27 (same).



                                                 15
    2:20-cv-01687-BHH          Date Filed 05/28/21       Entry Number 130      Page 16 of 21




Protection Rule, as it applies to wetlands, was an exercise of discretionary agency interpretation.

The Agencies therefore cannot adequately represent the Sacketts’ interests. See, e.g., Feller, 802

F.2d at 730 (finding inadequate representation where the government “has made clear its intention

to argue against . . . an interpretation preferred by intervenors.”).

        Indeed, the Agencies’ inconsistency on the issues raised in this case creates serious doubts

as to their ability to steadfastly advance the Sacketts’ interests. In its redefinition of regulated

wetlands, the challenged Rule reverses earlier rules issued by the very same agencies. And these

conflicting rules are of a very recent vintage. See 84 Fed. Reg. 56,626 (Oct. 22, 2019); 80 Fed.

Reg. 37,054 (June 29, 2015). Given the vicissitudes of agency politics, there is considerable doubt

that the Agencies will be capable of representing the Sacketts’ interests throughout the course of

the litigation. This is underscored by the fact that one likely outcome of the Agencies’ Executive

Order 13990 review is the use of their claimed discretion to once again reverse course on how they

interpret the term “navigable waters.” See ECF No. 105 at 5.

        Finally, even where the presumption of adequate representation applies, it is overcome

where there is an “adversity of interest” between the applicant for intervention and the government

party. Stuart, 706 F.3d at 349. The differences in objectives between the Sacketts and the Agencies

constitutes a genuine “adversity in interest” that overcomes any presumption. The Sacketts and

EPA are presently adverse parties in pending litigation over whether the Clean Water Act applies

to their property, see Sackett v. EPA, No. 19-35469 (9th Cir.), which has been ongoing for thirteen

years. Sackett Decl. ¶ 12. Throughout that time, EPA has argued for deference to its interpretations

of “navigable waters” and “adjacent wetlands.” 7 And EPA has likewise argued for deference in



7
 See, e.g., United States Combined Memorandum at 10, 19, Sackett v. EPA, No. 2:08-cv-00185-
EJL (D. Idaho Nov. 20, 2015), ECF 105-1 (arguing for deference to EPA interpretation of adjacent
wetland regulations as applied to the Sacketts’ property).


                                                  16
    2:20-cv-01687-BHH          Date Filed 05/28/21       Entry Number 130          Page 17 of 21




this case. See ECF No. 70-1 at 18–26. The Sacketts have therefore sought intervention in this case

partly out of a concern that in its defense of the Rule on discretionary grounds, EPA is protecting

its litigation position against the Sacketts that the prior version of the regulations were also a valid

exercise of discretionary agency decision making. The Sacketts’ desire to intervene is thus

motivated by significantly more than a matter of conduct or strategy. See Stuart, 706 F.3d at 353.

It is motivated by a genuine, and ongoing, “adversity of interest” to that of the Agencies.

        The Agencies do not adequately represent the Sacketts’ interests.

                2.      No Other Party Adequately Represents the Sacketts’ Interests

        The Business Intervenors will not adequately represent the Sacketts’ interests either. The

Sacketts and the Business Intervenors do not share the same ultimate objectives in this litigation

and the Business Intervenors are not representative of the Sacketts’ interests. As such, the Sacketts

comfortably satisfy the “minimal” showing required that the Business Intervenors will not

represent their interests. Trbovich, 404 U.S. at 538 n.10.

        First, the Business Intervenors have rejected the Sacketts’ legal arguments. Instead, like

the Agencies, the Business Intervenors have argued in this case that although the Navigable

Waters Protection Rule (including its definition of “adjacent wetlands”) is “consistent” with the

Clean Water Act, it is not compelled. See ECF No. 68-1 at 40–42 (rejecting the Sacketts’ argument

that the plurality in Rapanos is controlling precedent and arguing for Chevron deference). This

demonstrates a substantially different objective to the Sacketts and clear lack of adequate

representation. Should the Business Intervenors be successful in making this argument, EPA

would retain its discretion to define “adjacent wetlands.” That discretion includes the flexibility

to revise the applicable regulations following the ongoing review under Executive Order 13990,




                                                  17
      2:20-cv-01687-BHH        Date Filed 05/28/21       Entry Number 130           Page 18 of 21




so as to again include a wider portfolio of wetlands, including those alleged to exist on the

Sacketts’ property.

        Second, the Business Intervenors are a group of national trade associations who advocated

for the Rule on behalf of their industry members. ECF No. 22 at 16–17. The Sacketts are a couple

in Idaho who own a modestly sized vacant lot and want to build a home on it. Sackett Decl. ¶ 3.

Their interests, in this case, are not those of business landowners or commercial housing

developers. Id. As such, the Sacketts’ narrow interest in a specific plot of land in Idaho is not

represented by the Business Intervenors’ interest in the nationwide application of the Rule to

numerous unrelated industry sectors. See ECF No. 22 at 14.

        Therefore, the Sacketts should be admitted as parties to this litigation.

II.     In the Alternative, the Sacketts Satisfy the Standard for Permissive Intervention

        If the Court denies the Sacketts’ motion to intervene as of right, it should alternatively grant

them permission to intervene pursuant to Rule 24(b). On timely motion, the Court may permit

anyone to intervene who “has a claim or defense that shares with the main action a common

question of law or fact.” Stuart, 706 F.3d at 355 (quoting Fed. R. Civ. P. 24(b)(1)(B)). District

courts have broad discretion to grant intervention under the permissive standard. See Hill v.

Western Elec. Co., Inc., 672 F.2d 381, 385–86 (4th Cir. 1982) (“a decision on a Rule 24(b) motion

lies within the sound discretion of the trial court”); see also Savannah Riverkeeper v. U.S. Army

Corps of Eng’rs, No. 9:12-cv-610-RMG, 2012 WL 13008326, at *2 (D.S.C. Aug. 14, 2012)

(“Permissive intervention is left to the broad discretion of the Court and should be construed

liberally in favor of intervention.”). Rule 24(b) “plainly dispenses with any requirement that the

intervenor shall have a direct personal or pecuniary interest in the subject of the litigation.” Shaw

v. Hunt, 154 F.3d 161, 165 (4th Cir. 1998) (quoting SEC v. U.S. Realty & Improvement Co., 310




                                                  18
    2:20-cv-01687-BHH          Date Filed 05/28/21       Entry Number 130         Page 19 of 21




U.S. 434, 459 (1940)). Rather, a party who raises a question of law or fact in common with the

main action should be allowed to intervene as long as doing so will not “unduly delay or prejudice

the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).

       The Sacketts’ defense of the challenged rule raises questions of law or fact in common

with Plaintiffs’ claims and EPA and the Army’s defenses. For instance, the argument that

Supreme Court precedent compels the Rule’s definition of regulated wetlands raises a question of

law—whether Justice Scalia’s plurality opinion or Justice Kennedy’s concurring opinion in

Rapanos v. United States controls—that is also raised by Plaintiffs’ complaint. See ECF No. 1

¶¶ 12, 81, 82, 84, 114. And because the Sacketts have sought intervention within one week of

merits briefing resuming, and almost one month before their brief as intervenor-defendants would

be due, it will not unduly prejudice any of the parties nor result in significant disruption or delay.

Fed. R. Civ. P. 24(b)(3). Therefore, were the Court to conclude that the Sacketts lack a right to

intervene, it should allow intervention permissively under Rule 24(b).

                                          CONCLUSION

       The Sacketts should be granted intervention of right or, in the alternative, should be granted

permissive intervention.




                                                  19
2:20-cv-01687-BHH   Date Filed 05/28/21   Entry Number 130     Page 20 of 21




  DATED: May 28, 2021.

                                    Respectfully submitted,

                                    s/Christopher Mills
                                    CHRISTOPHER MILLS
                                    D.S.C. Bar No. 13432
                                    Spero Law LLC
                                    1050 Johnnie Dodds Blvd., #83
                                    Mount Pleasant, SC 29465
                                    Telephone: (843) 606-0640
                                    Email: cmills@spero.law

                                    ANTHONY L. FRANÇOIS*
                                    CHARLES T. YATES*
                                    Pacific Legal Foundation
                                    930 G Street
                                    Sacramento, CA 95814
                                    Telephone: (916) 419-7111
                                    Email: afrancois@pacificlegal.org
                                    Email: cyates@pacificlegal.org

                                    Attorneys for Proposed Intervenor-Defendants
                                    Chantell and Michael Sackett

                                    * pro hac vice motions forthcoming




                                   20
   2:20-cv-01687-BHH         Date Filed 05/28/21     Entry Number 130          Page 21 of 21




                               CERTIFICATE OF SERVICE

       I hereby certify that, on May 28, 2021, I filed and thereby caused the foregoing document

to be served via the CM/ECF system in the United States District Court for the District of South

Carolina on all parties registered for CM/ECF in the above-captioned matter.

                                                s/Christopher Mills
                                                CHRISTOPHER MILLS




                                              21
